UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1326



In Re:   NORWOOD COOK,

                Petitioner.




  On Petition for Writ of Mandamus.     (5:02-cr-30087-jpj-mfu-1)


Submitted:   March 28, 2008                 Decided:   April 16, 2008


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Norwood Cook, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Norwood Cook petitions for a writ of mandamus seeking an

order to compel the district court to enforce his plea agreement.

We conclude that Cook is not entitled to mandamus relief and deny

his petition.

             Mandamus relief is available only when the petitioner has

a clear right to the relief sought.              In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                Further, mandamus is a

drastic     remedy     and     should    be     used    only   in    extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

             Cook alleges the Government breached his plea agreement

when   it   used   self-incriminating         evidence     against    him   in   the

presentence investigation report.               However, we previously denied

Cook relief on this claim when he asserted it in a 28 U.S.C. § 2255

(2000) motion.         The district court properly construed Cook’s

complaint as a § 2255 motion and dismissed it as successive because

Cook sought recalculation of his guidelines sentence, and such

challenges    to     the   fact   or    duration   of    confinement    should   be

asserted in a habeas corpus proceeding.                See Preiser v. Rodriguez,

411 U.S. 475, 487 (1973).          The relief Cook seeks is not available

by way of mandamus.          Accordingly, we deny the petition for writ of

mandamus.




                                        - 2 -
          To the extent that Cook’s writ of mandamus could be

construed as a motion for authorization to file a successive § 2255

motion, we deny such authorization.    See In re Williams, 330 F.3d

277, 281-82 (4th Cir. 2003).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                    PETITION DENIED




                               - 3 -